Judgment, Supreme Court, New York County (Walter M. Schackman, J.), entered on or about August 13, 1991, which dismissed the petition brought to annul a determination of the respondent Attorney-General which accepted for filing an offering plan submitted by intervenor Lincoln Guild Housing Corporation (Lincoln Guild), unanimously affirmed, without costs.
Lincoln Guild, originally organized as a mutual redevelopment company pursuant to the Private Housing Finance Law, was not subject to the anti-warehousing provisions of General Business Law § 352-eeee (2) (e) in its conversion to private ownership. General Business Law § 352-eeee regulates offering "plans”, defined as an "offering statement * * * for the conversion of a building * * * from residential rental status to cooperative or condominium ownership.” (General Business Law § 352-eeee [1] [a].) Here, Lincoln Guild was an existing cooperative prior to its conversion to private ownership. Further, deference must be given to the interpretation of the statute advanced by the Attorney-General (Matter of Lavanant v State Div. of Hous. & Community Renewal, 148 AD2d 185, 193). Concur—Milonas, J. P., Ellerin, Ross and Asch, JJ.